Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 1 of 11




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                         PALM BEACH DIVISION

                                           CASE NO. 9:19-cv-80073-JIC

  ROBYN ANN FRONTERA,

          Plaintiff,

  v.

  MICHAELS STORES, INC. a Foreign Profit
  Corporation; PARK PAVILION SPE
  ASSOCIATES LP, a Foreign Limited
  Partnership; ANTHONY HUGHES, an
  Individual; and JANE DOE, an individual,

          Defendants.

  DEFENDANT'S RESPONSE IN OPPOSITION TO [D.E.15] PLAINTIFF'S MOTION TO
        AMEND COMPLAINT TO SUBSTITUTE PARTY DEFENDANT AND
                 INCORPORATED MEMROANDUM OF LAW

          COMES NOW, Defendant, MICHAELS STORES, INC. ("MICHAELS" and/or

  "Defendant"), by and through the undersigned counsel and pursuant to the applicable Federal Rules

  of Civil Procedure and Local Rules, hereby files Defendant’s Response in Opposition to [D.E. 15}

  Plaintiff's Motion to Amend Complaint to Substitute Party Defendant and Incorporated

  Memorandum of Law, and as grounds in support thereof states:

          1.        Plaintiff failed to confer with undersigned counsel for MICHAELS before filing

  Plaintiff's Motion to Amend as per the requirements and mandate of Local Rule 7.1(a)(3), Pre-

  Filing Conference Required of Counsel. Local Rule 7.1(a)(3) provides that "prior to filing any

  motion in a civil case…counsel for the movant shall confer (orally or in writing), with all parties

  or non-parties who may be affected by the relief sought in the motion in a good faith effort to

  resolve by agreement the issues to be raised in the motion."




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 2 of 11




          2.        Local Rule 7.1(a)(3) provides the consequences for failure to comply is "to grant

  or deny the motion and impose on counsel an appropriate sanction, which may include an order to

  pay the amount of the reasonable expenses incurred because of the violation, including a

  reasonable attorney's fee." Local Rule 7.1(a)(3).

          3.        Here, Plaintiff Motion to Amend does not even allege she attempted to comply with

  Local Rule 7.1(a)(3). Consistent therewith, Plaintiff never conferred nor attempted to confer with

  Defendant as required by Local Rule 71.(a)(3), and has not done so to date. Failure to comply with

  Local Rule 7.1(a)(3) is cause alone for the Court to deny the motion. M.D. Fla. R. 7.1(a)(3); see

  Zhanjian v. Southeast Fish & Seafood Co., 2008 U.S. Dist. LEXIS 13878 (S.D. Fla.

  2008)(compliance with Local Rules is "not optional"); Duval v. Law Office of Andreu, Palma &

  Andreu, PL, 2010 U.S. Dist. LEXIS 61109 (S.D. Fla. 2010)(noting that violation of Local Rule

  7.1(a)(3) is sufficient grounds to deny motion). Consequently, Plaintiff's Motion to Amend should

  be denied.

          4.        Furthermore, Plaintiff's Motion to Amend is improper as it seeks to fraudulently

  join a party to defeat diversity jurisdiction after the removal of a matter to this Court.

          5.        Plaintiff's Motion to Amend acknowledges that Plaintiff did not know the name of

  the individual Plaintiff now seeks to name (previously identified as Jane Doe) at the time of filing

  Plaintiff's Complaint. Interestingly, however, Plaintiff's Motion claims that Plaintiff has "since

  learned that [Cheryl Maky] was the assistant manager on duty at the subject" store, despite the fact

  that no discovery had taken place between the time of Plaintiff filing her Complaint and the filing

  of Plaintiff's Motion to Amend. See [D.E. 15]. Defendant has learned that Plaintiff visited

  Defendant's store without permission or authorization and asked employees of Defendant who the




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 3 of 11




  assistant manager was at the subject premises as of the time period stated in the Complaint.

  Thereafter, Plaintiff filed the instant Motion to Amend.

          6.        Significantly, Plaintiff's Motion to Amend fails to provide any basis for the

  requested amendment, including how Cheryl Maky ("Ms. Maky") is at all a proper party to this

  action, how Ms. Maky, or any assistant manager at the subject store, is personally liable for the

  claims made by Plaintiff, or why the amendment is appropriate. Clearly, Plaintiff seeks to name

  Ms. Maky, a purported Florida resident, solely to destroy diversity jurisdiction.

          7.        "If after removal the plaintiff seeks to join additional defendants whose joinder

  would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and

  remand the action to the State court." 28 U.S.C. § 1447(e). To guide the exercise of discretion,

  courts generally consider the following factors: the plaintiff's motivation for joinder of the non-

  diverse party, whether plaintiff will be significantly injured if the amendment is not allowed, the

  original defendant's choice to remove the case, and the inefficiencies of multiple litigation.

  Hensgens v. Deere & Co., 833 F.2d 1179, 1181-82 (5th Cir. 1987).

          8.        Here, Plaintiff waited until after the matter was removed to attempt to join Ms.

  Maky, despite no discovery taking place prior to the filing of Plaintiff's Motion to Amend, which

  suggests Plaintiff's attempt to join Ms. Maky is designed to defeat diversity. See Small v. Ford

  Motor Co., 923 F. Supp 2d 1354, 1357 (S.D. Fla. 2013) (observing that the joining of a "non-

  diverse defendant immediately after removal but before discovery . . . suggests that the amendment

  is done with [the] 'specific purpose of destroying diversity jurisdiction.'" (citing Ibis Villas at




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 4 of 11




  Miami Gardens Condo Ass'n, Inc. v. Aspen Specialty Ins. Co., 799 F. Supp. 2d 1333, 1335 (S.D.

  Fla. 2011).1

          9.        Further, Plaintiff will not be significantly prejudiced if this amendment is not

  allowed. As noted in Defendant's Notice of Removal [D.E. 1], Plaintiff's counsel previously

  advised Defendant that "[o]nce [Plaintiff's] discovery is responded to, [Plaintiff] will be amending

  the complaint to change the defendants names." See [D.E. 1-6]. This indicates that joining Ms.

  Maky is not necessary to Plaintiff's claim. Moreover, the claims alleged against Jane Doe in

  Plaintiff's Complaint, which are the claims Plaintiff now seeks toassert against Ms. Maky, are

  based on Ms. Maky's administrative functions as an employee of MICHAELS and are otherwise

  vicarious. The foregoing supports that Ms. Maky is a "nominal" party whose absence would not

  alter the Court's ability to enter final judgment consistent with equity and good conscience which

  would not be in any way unfair or inequitable to Plaintiff. See Thermostat Corp. v. Bldg. Materials

  Corp of Am., No. 15-13942, 2017 WL 816224 (11th Cir. Mar. 2, 2017).

          10.       Additionally, this is now the second time MICHAELS has promptly attempted to

  remove the claims made by Plaintiff to federal court. As noted in Defendant's Notice of Removal

  [D.E. 1], Defendant previously removed a separate action filed in state court by Plaintiff arising

  from the same claims, which was thereafter voluntarily dismissed by Plaintiff to avoid federal

  court. Then, after Plaintiff filed the instant matter in state court, Defendant promptly removed the

  matter, only to be met with the instant Motion to Amend.




          1
            Notably, Plaintiff filed an original action against Michaels which Michaels removed to
  federal court based on diversity jurisdiction. The original action did not name a Jane Doe. Plaintiff
  voluntarily dismissed the original action immediately after removal. Plaintiff thereafter filed the
  instant action, naming Jane Doe in a clear attempt to defeat diversity jurisdiction.




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 5 of 11




          11.       Finally, Plaintiff cannot state a claim against Ms. Maky for personal (as opposed to

  technical or vicarious) fault. As an employee of MICHAELS, Ms. Maky cannot be held personally

  liable simply because of her general employee duties or administrative responsibility for

  performance of some function of her employment. Plaintiff's Complaint does not allege personal

  fault by Ms. Maky (or Jane Doe). Rather, it alleges Ms. Maky is being sued relative to her general

  employment duties, such as supervising and training employees of MICAHELS, which are the

  same allegations made against MICHAELS, not because of any pesonal or "active" fault. In fact,

  Plaintiff's Complaint goes on to claim that Ms. Maky "breached her duty" because she failed to

  "properly train . . . prospective employees and/or agents" of MICHAELS. Certainly, Ms. Maky

  cannot be found personally liable for Plaintiff's purported slip and fall, which is claimed to have

  resulted from a roof or air conditioning leak, because of her purported failure to train individuals

  who are prospective employees of MICHAELS.

          12.       Moreover, Plaintiff's Complaint acknowledges that the individual identified as Jane

  Doe did not have knowledge of the purported condition which is the subject of Plaintiff's claim, as

  the Complaint alleges that Jane Doe "breached her duty of care . . . because had she exercised

  reasonable care, she would have known or had notice of the condition that caused Plaintiff's fall."

  [D.E. 1-1, ¶ 51]. Clearly, even Plaintiff's Complaint acknowledges that Ms. Maky did not even

  know about the purported condition, much less create the purported condition..

          13.       Thus, Ms. Maky has no real/practical connection to this matter other than being

  named in an attempt to defeat diversity and Plaintiff has no legitimate cause of action against her

  and Plaintiff's Motion to Amend should be denied. See Pritchard v. Wal-Mart Stores, Inc., 2009

  U.S. Dist. LEXIS 18593 (M.D. Fla. 2009)(no evidence supporting negligence claims against

  employee; Court finds that there is no evidence to support a claim against employee as actively




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 6 of 11




  negligent, and as such, Court finds that employee Gunderjahn is fraudulently joined); See

  Henderson v. Wash. Nat'l Ins. Co., 454 F.3d 1278, 1281 (11th Cir. 2006)(when plaintiff names a

  non-diverse defendant solely in order to defeat federal diversity jurisdiction, the district court must

  ignore the presence of the non-diverse defendant and deny any motion to remand the matter back

  to state court; plaintiff is said to have effectuated a fraudulent joinder); See Margaret Droessler v.

  Wyeth-Ayerst Laboratories, 64 F.Supp.2d 1265 (S.D. Fla. 1999)(defendant's right of removal

  cannot be defeated by a fraudulent joinder of a resident having no real connection to the

  controversy); See Triggs v. John Crump Toyota, Inc., 154 F.3d 1284 (11th Cir. 2001); See Diaz v.

  Kaplan Univ., 567 F. Supp. 2d 1394, 1407 (S.D. Fla. 2008)(Court may sever any claim against a

  party, including parties joined for the purpose of preventing removal to federal court; misjoinder

  will have the same effect as fraudulent joinder; plaintiff added slander claim against defendant

  Wilcox for the purpose of defeating federal jurisdiction. The slander claim against Defendant

  Wilcox is separate from the claims against corporate defendants and is not one for which Plaintiff

  seeks a joint judgment against the defendants); See Valerio v. SmithKline Beecham Corp., 2008

  U.S. Dist. LEXIS 60242 (S.D. Fla. 2008) (denial of motion to remand); See Masterson v. Apotex

  Corp., 21 Fla. L. Weekly Fed. D 545 (S.D. Fla. 2008) (The plain language of 28 U.S.C.S. § 1441(b)

  requires the resident defendant to be "properly joined and served" to defeat removal).

          14.       Furthermore, Ms. Maky's scope of employment did not involve performing

  services, training or supervision relative to the air conditioning system or the roof of the subject

  premises, and Ms. Maky could not control whether the roof or air conditioning system leaked or

  how or when it was repaired if repairs were ever required. Plaintiff cannot establish a cause of

  action against Ms. Maky and is seeking to fraudulently join her in this action.




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 7 of 11




          15.       A defendant is fraudulently joined when either “(1) there is no possibility the

  plaintiff can establish a cause of action against the resident defendant; or (2) the plaintiff has

  fraudulently plead jurisdictional facts to bring the resident defendant into state court.” Stillwell v.

  Allstate Ins. Co., 663 F.3d 1329,1332 (11th Cir. 2011) (quoting Crowe v. Coleman, 113 F.3d 1536,

  1538 (11th Cir. 1997)). With respect to establishing causes of action against employees, “an officer

  or agent of a business may be held personally liable for a plaintiff’s injuries only if he is actively

  negligent, not simply because of his general administrative responsibility for performance of some

  function of his employment.” Thomas v. Big Lots Stores, Inc., No. 8:11-cv-673-T-33AEP, 2011

  WL 3035269, at *2 (M.D. Fla. Jul. 25, 2011); see also White v. Wal-Mart Stores, Inc., 918 So.2d

  357, 358 (Fla. 1st DCA 2005) (an officer or agent may not be held personally liable simply because

  of his general administrative responsibility for performance of some function of his or her

  employment – he or she must be actively negligent). Here, Plaintiff's Complaint not only alleges

  that Ms. Maky's responsibilities were general administrative responsibilities of any assistant

  manager of MICHAELS, but also alleges that MICHAELS potential liability is vicarious based on

  the purported actions of its employees. Therefore, Plaintiff's Complaint acknowledges that Ms.

  Maky was not actively negligent or personally at fault. Furthermore, as stated supra, Ms. Maky

  was not responsible for inspecting, maintaining or repairing the air conditioning system or the roof

  at the subject premises and Plaintiff's own Complaint acknowledges that she did not have

  knowledge of the purported condition (water which leaked from the air conditioning or roof) which

  is the subject of Plaintiff's claim. See Accordino v. Wal-Mart Stores E., LP, 2005 U.S, Dist. LEXIS

  34328 (M.D. Fla. 2005); Stephens v. PetSmart, Inc., 2009 U.S. Dist. LEXIS 107234 (M.D. Fla.

  2009) (Denying a motion for permissive joinder where Plaintiff sought to join a store manager

  who was not present in the store at the time of the alleged incident and employee who was present




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 8 of 11




  but had no prior knowledge of the hazardous condition inside the store, as the joinder would be

  fraudulent because there was no possibility that a cause of action could be asserted against the

  manager and employee in their individual capacity).

          16.       Here, there is no possibility that Plaintiff can establish a cause of action against Ms.

  Maky for personal fault because she did not have knowledge of the purported water which is the

  subject of Plaintiff's claim, was not responsible for inspecting, maintaining, or repairing the air

  conditioning or roof at the subject premises, and was not actively negligent based on the facts

  alleged in the Complaint.

          17.       In Stephens v. Petsmart, Inc., No. 8:09-cv-815-T-26TBM, 2009 WL 3674680

  (M.D. Fla. Nov. 3, 2009), the court indicated: “In Florida, there is no recognized cause of action

  for an in absentia claim of negligent failure to maintain the store because Florida law requires that

  a corporate officer or agent may be personally liable for negligence only if he or she participates

  in the tortious conduct.” The Stephens court held that joinder of the store manager was fraudulent

  even though the store manager was at the store because “he had no knowledge of the dangerous

  condition and did not participate in the incident.” Id. (emphasis supplied). Here, no factual

  allegations are alleged in the Complaint supporting a claim of active negligence or personal fault

  on the part of Ms. Maky. That is, while the Complaint alleges Ms. Maky was acting within the

  course and scope of her employment as an assistant manager of the store, it goes on to simply

  allege Ms. Maky is liable because of her general employment duties, which are the same claims

  made against MICHAELS, and fails to allege factual allegations identifying any improper or

  tortious conduct of Ms. Maky.

          18.       Consequently, Plaintiff's Motion to Amend should be denied.




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 9 of 11




          WHEREFORE, Defendant, MICHAELS STORES, INC., respectfully requests this

  Honroable Court enter an Order denying Plaintiff's Motion to Amend for violating Local Rule

  7.1(a)(3) and based on the fact that Plaintiff seeks to join Ms. Maky solely to defeat diversity

  jurisdiction; and any other relief deemed just and necessary.

                                                         Respectfully submitted,


                                                         s/William A. Potucek
                                                         Michael Alexander Garcia
                                                         Fla. Bar No. 0161055
                                                         Email: mgarcia@fowler-white.com

                                                         William A. Potucek
                                                         Fla. Bar No. 100577
                                                         Email: wpotucek@fowler-white.com

                                                         FOWLER WHITE BURNETT, P.A.
                                                         Brickell Arch, Fourteenth Floor
                                                         1395 Brickell Avenue
                                                         Miami, Florida 33131
                                                         Telephone: (305) 789-9200
                                                         Facsimile: (305) 789-9201




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 10 of 11




                                          CERTIFICATE OF SERVICE

          I hereby certify that on March 11, 2019, the foregoing document was electronically filed

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record on the attached Service List in the manner specified, either

  via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                                                 s/ William A. Potucek
                                                                 William A. Potucek




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 9:19-cv-80073-JIC Document 21 Entered on FLSD Docket 03/11/2019 Page 11 of 11




                                                   SERVICE LIST

                                          CASE NO. 9:19-cv-80073-JIC


   Mr. Joseph R. Fields, Jr., Esq.
   Fields Legal, LLC
   1818 South Australian Avenue
   Suite 250
   West Palm Beach, FL 33409
   E-Mail: J.Fields@jfieldslegal.com;
   S.Ring@jfieldslegal.com
   Telephone: (561) 832-5655
   Attorney for Robyn Ann Frontera


  Melissa A. Schlutow, Esq.
  Law Office of Melissa A. Schlutow
  110 E. Broward Boulevard, Suite 1700
  Ft. Lauderdale, FL 33301
  E-Mail: flservice1@hanover.com; flservice2@hanover.com
  Telephone: (954) 315-3840
  Facsimile: (508) 926-2600
  Attorney for Park Pavilion




      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
